As filed with the Securities and Exchange Commission on July 27, 2016 Registration No. 333-168831 Registration No. 333-177994 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO.1 TO FORM S–8 REGISTRATION STATEMENT NO. 333-168831 FORM S–8 REGISTRATION STATEMENT NO. 333-177994 UNDER THE SECURITIES ACT OF 1933 EXAMWORKS GROUP , INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 27-2909425 I.R.S. Employer
